In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1320V
                                   Filed: December 10, 2018
                                        UNPUBLISHED


    ROBERT MALWITZ,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


John Caldwell, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 25, 2017, Robert Malwitz (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-
Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine and pneumococcal
conjugate vaccine (“Prevnar-13”) administered to him on September 14, 2016. Petition
at 1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

      On June 21, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for GBS. On December 10, 2018, respondent filed a proffer on award

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
of compensation (“Proffer”) indicating petitioner should be awarded a lump sum
payment of $102,752.51 (representing $100,000.00 for past and future pain and
suffering, and $2,752.51 for past unreimbursed expenses). Proffer at 2. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Based on the
record as a whole, the undersigned finds that petitioner is entitled to an award as stated
in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $102,752.51 (representing $100,000.00 for past
and future pain and suffering, and $2,752.51 for past unreimbursed expenses) in the
form of a check payable to petitioner, Robert Malwitz. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS

ROBERT MALWITZ,                               )
                                              )
                Petitioner,                   )      No. 17-1320V
                                              )      Chief Special Master
         v.                                   )      Nora Beth Dorsey
                                              )      ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                Respondent.                   )
                                              )

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On June 21, 2018, respondent filed a Rule 4 (c) Report conceding entitlement in

this case. On June 21, 2018, the Chief Special Master issued a Ruling on Entitlement

finding that petitioner is entitled to vaccine compensation. Respondent proffers based on

the evidence in the record that petitioner should be awarded $102,752.51. This amount

represents all elements of compensation to which petitioner would be entitled under 42

U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Items of Compensation and Form of the Award

      The parties recommend that the compensation provided to petitioner should be made

through lump sum payments as described below, and request that the Special Master’s

decision and the Court’s judgment award the following: 1




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
A.        Petitioner’s Damages

          A lump sum payment of $102,752.51 (representing $100,000.00 for past

and future pain and suffering, and $2,752.51 for past unreimbursed expenses), in

the form of a check payable to petitioner, Robert Malwitz. This amount accounts

for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which

petitioner would be entitled.

       B. Guardianship

          Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

III.      Summary of Recommended Payments Following Judgment

       A. Lump sum paid to petitioner                  $102,752.51



                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                GABRIELLE M. FIELDING
                                                Assistant Director
                                                Torts Branch, Civil Division
                          s/Linda S. Renzi
                          LINDA S. RENZI
                          Senior Trial Counsel
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          Ben Franklin Station, P.O. Box 146
                          Washington, D.C. 20044-0146
                          Tel.: (202) 616-4133

DATE: December 10, 2018